UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 00-4514
ALVIN WAYNE HARDESTY, JR.,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
             Alexander Williams, Jr., District Judge.
                         (CR-98-299-AW)

                      Submitted: June 5, 2002

                      Decided: July 22, 2002

 Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.



Affirmed in part and dismissed in part by unpublished per curiam
opinion.


                           COUNSEL

Marvin D. Miller, LAW OFFICES OF MARVIN D. MILLER, Alex-
andria, Virginia, for Appellant. Lynne A. Battaglia, United States
Attorney, Odessa P. Jackson, Assistant United States Attorney,
Greenbelt, Maryland, for Appellee.
2                     UNITED STATES v. HARDESTY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Alvin Wayne Hardesty, Jr., pled guilty to possession with intent to
distribute crack cocaine, in violation of 21 U.S.C.A. § 841 (West
1999 & Supp. 2002). The district court sentenced Hardesty to a 292-
month prison term to be followed by five years of supervised release.
On appeal, Hardesty contends that the district court abused its discre-
tion in denying his motion to withdraw his guilty plea, that he should
have received notice before the court used prior convictions to clas-
sify him as a career offender, that his sentence violated the rule
announced in Apprendi v. New Jersey, 530 U.S. 466 (2000), and that
the district court erred in refusing to depart from the sentencing
guideline range. We affirm in part and dismiss in part.

   Hardesty first challenges the district court’s conclusion that he
failed to articulate a "fair and just reason" to withdraw his guilty plea.
Hardesty claims that counsel misinformed him regarding the applica-
ble criminal history category and that counsel failed to realize that
Hardesty could be sentenced as a career offender. We have thor-
oughly reviewed the record and conclude that the district court prop-
erly applied the six-factor test in United States v. Moore, 931 F.2d
245, 248 (4th Cir. 1991). Thus, the court did not abuse its discretion
in denying Hardesty’s motion to withdraw his guilty plea. United
States v. Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000) (stating stan-
dard of review).

   Next, Hardesty argues that notice under 21 U.S.C. § 851 (West
1999), is required before punishment can be enhanced for being a
career offender under U.S. Sentencing Guidelines Manual § 4B1.1
(1998). Hardesty’s argument is foreclosed by our decision in United
States v. Foster, 68 F.3d 86, 89 (4th Cir. 1995) (holding that the § 851
notice requirement does not apply when government seeks enhance-
ments under sentencing guidelines, rather than statutory enhance-
ment). Thus, Hardesty is not entitled to relief on this claim.
                      UNITED STATES v. HARDESTY                         3
   Hardesty also contends that, under Apprendi, the district court
could not sentence him to a term of incarceration greater than the
twenty-year statutory maximum for an unspecified drug amount. We
find no plain error in the district court’s imposition of a 292-month
sentence. Hardesty stipulated in the plea agreement and factual basis
supporting the plea that he abandoned a duffel bag containing 191
grams of crack—nearly four times the threshold drug amount for an
enhanced sentence under § 841(b)(1)(A). See United States v. Cotton,
122 S. Ct. 1781, 1785-86 (2002) (holding that failure to charge drug
quantity in indictment did not affect fairness, integrity, or public repu-
tation of judicial proceedings where evidence was "overwhelming"
and "essentially uncontroverted" that offense involved threshold drug
quantity for enhanced sentence).

   Finally, Hardesty contends that the district court erred in failing to
depart on the ground that his criminal history category overstated the
seriousness of his criminal history or the likelihood that he would
commit further crimes. Because the district court recognized that it
had the authority to depart but chose not to, this claim is not review-
able on appeal. United States v. Edwards, 188 F.3d 230, 239 (4th Cir.
1999) (internal quotation marks and citations omitted).

   Accordingly, we affirm Hardesty’s conviction and sentence and
dismiss his challenge to the district court’s refusal to depart. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                   AFFIRMED IN PART AND DISMISSED IN PART